Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00436-CR

                       Rodrigo GARZA DE LA CRUZ,
                                 Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 406th Judicial District Court, Webb County, Texas
                     Trial Court No. 2017CRE000344-D4
                 Honorable Oscar J. Hale, Jr., Judge Presiding

BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 4, 2019.


                                        _________________________________
                                        Irene Rios, Justice